EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims
This application is in condition for allowance except for the presence of claims 11-25 and 28-45 directed to species non-elected without traverse.  Accordingly, claims 11-25 and 28-45 have been cancelled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2012/058028 teaches a method where the fractures may often be nearly vertical and approximately perpendicular to bedding planes. At shallow depths, the fractures produced may be horizontal, in which case they likely will be parallel to bedding planes. In standard hydraulic fracturing, the hydraulic pressure and fluids directly contact the formation being fractured or treated. Application of the traditional hydraulic fracturing method to unconventional hydrocarbon resources, such as tight gas or shale gas reservoirs, requires both large numbers of wells and large numbers of fracture treatments in each well. These requirements are largely driven by the relatively small "effective" area that is created during the hydraulic fracturing process due to inherent limitations in the treating fluids, proppants, reservoir stratigraphy, and in-situ stresses. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        5/7/2022